DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2022 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (U.S. PGPub 2011/0185572) in view of Jones et al. (6362446, cited in IDS), McGraw (U.S. Patent 6,723,951), and Taeusch et al. (U.S. Patent 4,857,696, cited in IDS), and alternatively also in view of Lee et al. (U.S. Patent 7328580, cited in IDS).
Claim 1: Wei et al. discloses a process of forming a shaped cooling passage (12 - see Fig. 3) in an article (e.g. a turbine blade - paragraph 16) comprising: positioning the article within a laser drilling apparatus (paragraph 20); laser drilling a near net-shaped cooling passage (paragraphs 21, 26, 37) having a meter section (40) and a diffuser section (38); positioning the article within an electric discharge machining apparatus (implied at paragraphs 29-30 - EDM may be used for the cleaning step, and the blade is moved to a different station if a different tool is used than for the previous drilling step); and electric discharge machining both the meter section and diffusor section (Id.).
While Wei contemplates an embodiment of drilling using laser drilling followed by cleaning the hole using EDM, Wei does not explicitly disclose that a re-recast is formed on an interior wall of said cooling passage in both the meter section and the diffuser section, and using EDM to remove said re-cast from said interior wall with the same electric discharge machine electrode to form a finished shaped cooling passage, wherein said electric discharge machine electrode is shaped for both said meter section and said diffuser section, wherein said meter section and said diffuser section are formed in the absence of duplicating or reintroducing separate electrodes for each of the diffuser section and the meter section. However, Jones et al. teaches a similar method where an EDM tool is used to finish a hole previously drilled by laser in order to remove re-cast. The EDM tool is selected based on the shape of the hole (column 2, lines 35-43 and 50-56; column 2, line 67-column 3, line 5), implying that said electric discharge machine electrode is shaped for both said meter section and said diffuser section. This also suggests that said meter section and said diffuser section are formed in the absence of duplicating or reintroducing separate electrodes for each of the diffuser section and the meter section (i.e. Jones implies a single tool having the desired shape as cited above). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have finished the laser drilled hole with an EDM tool as taught by Jones et al. in order to have drilled the majority of the hole quickly user laser drilling, but then provided a smooth finish and remove the recast using EDM.
Wei et al. further discloses that in embodiments where the turbine blade is moved from one station to another (e.g. between laser drilling and EDM as discussed above), the positioning of the turbine blade may involve hole identification or registration to ensure proper alignment of the device performing the shaping, metering and/or finishing steps (paragraph 35). A vision system is not specifically disclosed for this purpose. However, in a method of cleaning up pre-existing holes using a drilling device such as EDM (column 4, lines 22-32), McGraw teaches locating near net-shaped cooling passages (i.e. holes to be cleaned up using EDM or other techniques) prior to said electric discharge machining with a vision system (column 5, lines 6-23), the vision system configured for location of the laser drilled meter and diffuser section of the cooling passage (the vision system locates and records hole positions - (column 6, lines 51-54; column 7, lines 1-3) and for location of the electric discharge machine electrode; and aligning said electric discharge machine electrode with said near net-shaped cooling passage (the vision system controls the drill tool [e.g. EDM] to be located at the holes to finish them (column 7, lines 48-58). It would have been obvious to one of ordinary skill in the art to have used a vision system for locating the holes and EDM as taught by McGraw since it not only determines the positions, but also the angles of holes for subsequent drilling, and leads to little to no destruction of the material surrounding the hole (Id.).
Wei does not disclose flowing a dielectric through the cooling passage to enable the EDM electrode and flush out removed re-cast. However, Taeusch et al. teaches a method of laser drilling followed by EDM including flowing a dielectric through a passage to enable the EDM electrode and flush out removed re-cast (column 1, lines 44-54). It would have been obvious to one of ordinary skill in the art to have flowed a dielectric through the cooling passage to enable the EDM electrode and flush out removed re-cast for the purpose of ensuring a proper formation of the passage with a clean result.
Alternatively, Wei, Jones, McGraw, and Taeusch et al. do not explicitly show a single EDM electrode having the shape of the cooling passage with the metering and diffusion sections. However, Lee et al. teaches an EDM electrode (e.g. 52 - Fig. 5) shaped for forming both sections, thus allowing the hole to be shaped by EDM in a single step (column 6, lines 1-15). It thus would have been obvious to one of ordinary skill to have used a similar tool in finishing the cooling passages of Wei et al. since it shapes the hole in one step.
Claim 4: Referring to Wei, said article comprises a flow surface (14 - paragraph 16). 
Claim 5: The cooling passage is canted at an angle relative to the flow surface and configured to direct cooling fluid (e.g. a 30 degree angle - paragraphs 19, 26).
Claim 8: Said article is selected from the group consisting of a rotor blade, a vane and a combustion chamber panel (e.g. a turbine rotor blade as cited above).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wei et al., Jones et al., McGraw, and Taeusch et al. (and alternatively Lee et al.) as applied to claim 1 above, and further in view of Adamski (U.S. Patent 5,418,345, cited in IDS).
Referring to Wei, said article is a gas turbine engine rotor blade having an airfoil (paragraph 16) and said cooling passages formed within said airfoil. Wei, Jones, and McGraw do not disclose the airfoil coupled to a platform. However, Adamski teaches a gas turbine engine rotor blade (12) having both an airfoil (14) and platform (16), and cooling passages in each (Fig. 3). It would have been obvious to one of ordinary skill to have provided a platform also with cooling passages in order to have provided joint structure with cooling to the airfoil.

Response to Arguments
Applicant's arguments filed 5/31/2022 have been fully considered. Applicant’s arguments essentially rely on amendments to the claims to overcome the prior art of record, specifically the limitation “flowing a dielectric through the cooling passage to enable the EDM electrode and flush out removed re-cast”. However, this step is rendered obvious by Taeusch et al., for example. It is also noted that Applicant admits this technique is known in paragraph 4 of the instant application, noting that it is “commonly referred to as flushing”. Thus, the examiner submits that the amendments merely recite known techniques which would have been obvious provisions in the method otherwise established by the previously cited prior art.
Applicant also asserts that “[the] Office Action includes the admissions that the Wei/Jones/McGraw reference fails to teach a single EDM electrode having the shape of the cooling passage with the metering and diffusion sections as claimed”. To clarify, the examiner submits that a single electrode as claimed is implied by Jones, although it is not explicitly shown. Lee et al. is cited in the alternative as an explicit example of such an electrode, although the implicit teaching should be sufficient to stand on its own.
U.S. PGPub 2018/0010484, cited but not relied upon, also teaches a method of forming cooling passages in turbine blades, platforms, or other structures (paragraph 86) which may use a single shaped electrode for forming both the metering and diffusing sections (paragraph 129).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726